—In a proceeding pursuant to Family Court Act article 8 to obtain an order of protection, Vincent Malfetano appeals from an order of protection of the Family Court, Queens County (Gage, J.), dated October 24, 1994, which, after a hearing, directed him not to *544"assault, menace, harass, or recklessly endanger [the] petitioner”.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the hearing sufficiently established that the appellant harassed and assaulted the petitioner on April 24, 1994. Accordingly, the Supreme Court properly granted the petitioner’s application for an order of protection (see, Matter of Cutrone v Cutrone, 225 AD2d 767).
We have considered the appellant’s remaining contention and find it to be without merit. Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.